Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing and preliminary amendment of 02 October 2019.  Claims 1-2, 7-8, 10, 15, 17-18, 22-24, 26-27, 31-33, 37-39 and 46 are pending and have been considered as follows.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, 22-24, 26-27, 31, 33, 38-39 and 46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, 
In claim 17, line 7, the limitation “collect sensing data” is recited.  It is unclear to the examiner if the recited sensing data is the same sensing data recited at line 2 or different sensing data. 
Claim 18 recites the limitation “wherein the processor is configured to the instructions to…”.  As claim 17 recites that the limitation “a processor configured to execute the instructions to…”, is it unclear to the Examiner if the 
Claim 22 is rejected as being dependent upon a rejected claim. 
Claim 23 recites the limitation “wherein the processor is configured to the instructions to…”.  As claim 17 recites that the limitation “a processor configured to execute the instructions to…”, is it unclear to the Examiner if the limitations/instructions of claim 23 being executed by the processor are meant to override the limitations/instructions of claim 17 or if the process is further configured to execute the further instructions of claim 23. 
Claim 24 recites the limitation “wherein the processor is configured to the instructions to…”.  As claim 17 (from which claim 24 indirectly depends) recites that the limitation “a processor configured to execute the instructions to…”, is it unclear to the Examiner if the limitations/instructions of claim 24 being executed by the processor are meant to override the limitations/instructions of claim 17 (and claim 23) or if the process is further configured to execute the further instructions of claim 24. 
Claim 26 recites the limitation “wherein the processor is configured to the instructions to…”.  As claim 17 recites that the limitation “a processor configured to execute the instructions to…”, is it unclear to the Examiner if the limitations/instructions of claim 26 being executed by the processor are meant to override the limitations/instructions of claim 17 or if the process is further configured to execute the further instructions of claim 26.
Claim 27 is rejected as being dependent upon a rejected claim. 
Claim 31 recites the limitation “wherein the processor is configured to the instructions to…”.  As claim 17 recites that the limitation “a processor configured to execute the instructions to…”, is it unclear to the Examiner if the limitations/instructions of claim 31 being executed by the processor are meant to override the limitations/instructions of claim 17 or if the process is further configured to execute the further instructions of claim 31. 
 Claim 33 recites the limitation “wherein the processor is configured to the instructions to…”.  As claim 32 recites that the limitation “a processor configured to execute the instructions to…”, is it unclear to the Examiner if the limitations/instructions of claim 33 being executed by the processor are meant to override the limitations/instructions of claim 32 or if the process is further configured to execute the further instructions of claim 33. 
Claim 33 recites the limitation “wherein the processor is configured to the instructions to…”.  As claim 32 recites that the limitation “a processor configured to execute the instructions to…”, is it unclear to the Examiner if the limitations/instructions of claim 33 being executed by the processor are meant to override the limitations/instructions of claim 32 or if the process is further configured to execute the further instructions of claim 33.
Claim 38 recites the limitation “wherein the processor is configured to the instructions to…”.  As claim 32 recites that the limitation “a processor configured to execute the instructions to…”, is it unclear to the Examiner if the limitations/instructions of claim 38 being executed by the processor are meant 
Claim 39 recites the limitation “wherein the processor is configured to the instructions to…”.  As claim 32 (from which claim 39 indirectly depends) recites that the limitation “a processor configured to execute the instructions to…”, is it unclear to the Examiner if the limitations/instructions of claim 39 being executed by the processor are meant to override the limitations/instructions of claims 32 and 38 or if the process is further configured to execute the further instructions of claim 39.
Claim 46 recites the limitation “wherein the processor is configured to the instructions to…”.  As claim 32 recites that the limitation “a processor configured to execute the instructions to…”, is it unclear to the Examiner if the limitations/instructions of claim 46 being executed by the processor are meant to override the limitations/instructions of claim 32 or if the process is further configured to execute the further instructions of claim 46.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 7-8, 10, 15, 17-18, 22-24, 26-27, 31-33, 37-39 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1, 17 and 32, the claims recite the limitations of determining a correspondence between a local CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the collected data could determine the correspondence data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 17 and 32) that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 1, 17 and 32 recite the additional limitations of controlling the movable object/UAV to move 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the determining step is performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2, 7-8, 10, 15, 18, 22-24, 26-27, 31, 33, 37-39 and 46 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 7, the addition limitations of estimating an initial heading of the movable object based on the correspondence; determining a target direction of the movable object towards a target are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, and the additional limitation of controlling the movable object to reduce a difference between the initial heading and the target direction is insignificant extra solution activity using a similar analysis applied to claim 1 above.  
 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 10, 15, 32, 37-39 and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petillon et al. (US 2018/0120111).
With respect to claim 1, Petillon et al. teaches a method for controlling a movable object (see at least Abstract and claim 11), the method comprising: controlling the movable object to move with a variable speed along one or more directions (see at least claim 1 and ¶[0023-[0025] and [0101]-[0103] – while Petillon et al. does not explicitly state controlling the object to move, Petillon et al. discusses that the process is taking place during the flight of the aircraft, as such, it necessarily flows that the movable object is being controlled to move as it is in flight); collecting sensing data from one or more sensors onboard the movable object during the movement along the one or more directions, wherein the one or more sensors do not include a magnetic sensor (see at least ¶[0026]-[0027], [0059] and [0104]); and determining a correspondence between a local coordinate system and a global coordinate system based on the sensing data (see at least ¶[0006]-[0007]), [0028]-[0059] and [0104]-[0120]).  
With respect to claim 7, Petillon et al. teaches estimating an initial heading of the movable object based on the correspondence; determining a target direction of the movable object towards a target; and controlling the movable object to reduce a difference between the initial heading and the target direction (see at least ¶ [0028]-[0059] and [0104]-[0120]).  
With respect to claim 8, Petillon et al. teaches estimating an intermediate heading of the movable object; and controlling the movable object based at least in part on at least a difference between the intermediate heading and the target direction (see at least ¶[0104]-[0123]).
With respect to claim 10, Petillon et al. teaches after controlling the movable object to reduce a difference between the initial heading and the target direction: controlling the movable object to move along its heading direction (see at least claim 1 and ¶[0023-[0025] and [0101]-[0103] – while Petillon et al. does not explicitly state controlling the object to move, Petillon et al. discusses that the process is taking place during the flight of the aircraft, as such, it necessarily flows that the movable object is being controlled to move as it is in flight).  
(see at least ¶[0006]-[0007]), [0028]-[0059] and [0104]-[0120]).  
With respect to claim 32, 38, 39 and 46, please see the rejections above with respect to claims 1, 7, 8 and 15, respectively, which are commensurate in scope to claims 32, 38, 39 and 46, with claims 1, 7, 8 and 15 being drawn to a method for controlling a movable object and claims 32, 38, 39 and 46 being drawn to a corresponding system. 
With respect to claim 37, Petillon et al. teaches wherein one or more sensors include a positioning sensor or an inertial measurement unit (IMU) (see at least ¶[0023] and [0059]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 17-18, 22-24, 26-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Petillon et al. in view of Peng et al. (CN 104535065).
With respect to claim 2, Petillon et al. does not explicitly teach that wherein the movable object is an unmanned aerial vehicle (UAV), the method further including: controlling the UAV to maintain a constant heading while controlling the UAV to move with the variable speed along the one or more directions.  However, such matter is (see at least ¶[0017]-[0035]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the teachings of Peng et al. going to the movable object being a UAV and controlling the UAV to maintain a constant heading while controlling the UAV to move with variable speed along the one or more directions with the system of Petillon et al. as both systems are directed to the determination of position of an aircraft for purposes of navigation without the use of magnetic sensors and one of ordinary skill in the art would have recognized the established utility of the system being on a UAV and controlling the UAV to maintain a constant heading while controlling the UAV to move with variable speed along the one or more directions and would have predictably applied it to improve the system of Petillon et al. 
With respect to claim 17, Petillon et al. teach a device (see at least Abstract) comprising: one or more sensors configured to generate sensing data related to the device; a memory storing instructions (see at least ¶[0026]-[0027], [0059] and [0104]); and a controller comprising a processor configured to execute the instructions to: control the device to move with a variable speed along one or more directions; collect sensing data from the one or more sensors during the movement along the one or more directions, without collecting data from a magnetic sensor see at least claim 1 and ¶[0023-[0025] and [0101]-[0103] – while Petillon et al. does not explicitly state controlling the object to move, Petillon et al. discusses that the process is taking place during the flight of the aircraft, as such, it necessarily flows that the movable object is being controlled to move as it is in flight); and determine a correspondence between a local coordinate system and a global coordinate system (see at least ¶[0006]-[0007]), [0028]-[0059] and [0104]-[0120]).  Petillon et al. does not explicitly teach that the device is an unmanned aerial vehicle (UAV).  However, such matter is taught by Peng et al. (see at least ¶[0017]-[0035]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the teachings of Peng et al. going to the device being a UAV with the system of Petillon et al. as both systems are directed to the determination of position of an aircraft for purposes of navigation without the use of magnetic sensors and one of ordinary skill in the art would have recognized the established utility of the system being on a UAV and would have predictably applied it to improve the system of Petillon et al. 
With respect to claim 18, Petillon et al. do not explicitly teach wherein the processor is configured to execute the instructions to: control the UAV to maintain a constant heading while controlling the UAV to move with the variable speed along the one or more directions.  However, such matter is taught by Peng et al. (see at least ¶[0017]-[0035]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the teachings of Peng et al. going to controlling the UAV to maintain a constant heading while controlling the UAV to move with variable speed along the one or more directions with the system of Petillon et al. as both systems are directed to the determination of position of an aircraft for purposes of navigation without the use of magnetic sensors and one of ordinary skill in the art would have recognized the established utility of the system controlling the UAV to maintain a constant heading while controlling the UAV to move with variable speed along the one 
With respect to claim 22, Petillon et al. teaches wherein the one or more sensors include a positioning sensor or an inertial measurement unit (IMU) (see at least ¶[0023] and [0059]). 
With respect to claim 23, Petillon et al. teaches estimate an initial heading of the UAV based on the correspondence; determine a target direction of the UAV towards a target; and control the UAV to reduce a difference between the initial heading and the target direction (see at least ¶ [0028]-[0059] and [0104]-[0120]).  
With respect to claim 24, Petillon et al. teaches wherein the processor is configured to execute the instructions to: estimate an intermediate heading of the UAV; and control the UAV based at least in part on at least a difference between the intermediate heading and the target direction (see at least ¶[0104]-[0123]).  
With respect to claim 26, Petillon et al. teaches wherein the processor is configured to execute the instructions to: control the UAV to move along its heading direction (see at least claim 1 and ¶[0023-[0025] and [0101]-[0103] – while Petillon et al. does not explicitly state controlling the object to move, Petillon et al. discusses that the process is taking place during the flight of the aircraft, as such, it necessarily flows that the movable object is being controlled to move as it is in flight).  
With respect to claim 27, Petillon et al. teaches wherein after controlling the UAV to move along its heading direction the processor is configured to execute the instructions to: estimate a current heading of the UAV; determine a current target (see at least ¶ [0028]-[0059] and [0104]-[0120]).  
With respect to claim 31, Petillon et al. teaches wherein the processor is configured to execute the instructions to: compare a current movement direction of the UAV in the local coordinate system and a current movement direction of the UAV in the global coordinate system; and determine the correspondence between the local coordinate system and the global coordinate system based on a result of the comparison (see at least ¶[0006]-[0007]), [0028]-[0059] and [0104]-[0120]).  

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667